Plaintiffs complaint for superintending control and motion for immediate consideration are considered. The motion for immediate consideration is granted. The plaintiffs time for filing a response under GCR 1963, 932.7(b) is extended to 4:30 p.m. July 1, 1976. The defendant shall promptly state with more specificity the charges contained in paragraphs 15, 16 and 17 of its written notice of February 25, 1976, and serve a copy of its statement upon plaintiff. The defendant shall make available to plaintiff transcripts of Recorder’s Court proceedings already prepared, within the defendant’s possession, and upon which the allegations of the written notice may have been based. The complaint is denied in all other respects. We retain no further jurisdiction.